Response to motion to file petition for rehearing.
The opinion was delivered January 17th.- The petition was tendered February 21st, and was in time if January 17th's not to be counted. By section 760 of the Code the decision does not become final “until after thirty days, excluding Sundays, from the day on which the decision is rendered.” The rule is that when the time is counted from a day the day is not counted. (Board of Council v. Farmers Bank, 105 Ky., 811, and cases cited.)
. The petition is, therefore, in time. Motion sustained.